DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The preliminary amendment to the claims, filed on 09/30/2019, canceling claims 1-20 and adding claims 21-36, complies with the requirements of 37 CFR 1.121(c). Accordingly, the amendment has been entered.
The preliminary amendment to the specification, filed on 09/30/2019, has been entered.

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification, specifically, errors that are present in the claim(s) that may have been copied directly from the specification (see Claim Objections, below).

Claim Objections
The claims are objected to because of the following reasons:
Claim 21 recites the limitation “…permitting at least one of a fluid or gas to pass through the device…”. This limitation is objected to because a person of ordinary skill in the art would understand a gas to be a fluid. Thus, the term “fluid or gas” appears to be redundant. 
Claim 31 recites the limitation “the internal channel or channels of the device…” which lacks explicit antecedent basis in the claim. It is understood that “the internal channel or channels of the device” refer back to “at least one internal channel” in claim 21. Examiner suggests amending claim 31 to recites “at least one channel”.
Claim 31 further recites the limitation “a plurality of valves comprising as one-way, pre-set and/or pressure valves” contains a typographical error (“comprising as…” appears to be grammatically incorrect).
Claim 32 recites “the internal channel of the device” which should be amended to explicitly refer back to “the at least one internal channel” recited in claim 21.
Claim 33 recites “The device of claim 21, wherein it is configured for use in cataract surgery to control intraocular pressure.” This limitation is objected to because the term “it” raises an issue of clarity. As best understood, “it” refers to the claimed device.
Claim 35 recites “the removal”. This limitation is objected to because it is not known specifically what “removal” is being referred to (i.e., the cataract removal or the viscoelastic fluid removal). As best understood, the limitation “the removal” refers to the cataract removal.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, 32, 34, 36 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the limitation “wherein the core structure further comprises a retaining feature selected from: a corrugated outer surface, a screw thread configuration, angled protrusions, in the form of a plurality of feet, flaps or wings evenly spaced in a circumferential manner or an angled annular flap” is indefinite it is not clear if the limitation “in the form of” is intending to characterize the angled protrusion or some other structure. Further, it is not clear whether the limitation “or an angled annular flap” is intended to characterize the angled protrusion or recite an entirely separate structure.
Regarding claim 25, the limitation “ the device has an average cross-section ranging from 0.001 mm to 15 mm in size” is indefinite because a skilled artisan cannot reasonably calculate the “average” cross-section (it is unclear what values are included to calculate the “average”) and it is unclear what is meant by “size”. 
For the purpose of examination, the limitation will be interpreted to mean a cross-section that can range from 0.001 mm to 15 mm in diameter.
Claim 32 recites “the core structure further comprises a plurality of apertures there-along.” This limitation is indefinite because it raises an issue of clarity as to what “there-along” refers to. For the purpose of examination, the limitation is interpreted to mean that the core structure comprises a plurality of apertures along the core structure.
Regarding claim 34, the limitation “The device of claim 21, wherein intraocular pressure is maintained in the range of 3<30 mmHg during surgery” is indefinite as being directed to a product and a process in the same claim (i.e., a product as defined in claim 21, and a process of maintaining intraocular pressure in a range). See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and MPEP 2173.05(p)(II).
Further, the limitation “the range of 3 <30 mmHg during surgery” does not clearly define the bounds of the range. For the purpose of examination, the claim intends to recite that the intraocular pressure is maintained in the range of 3 to 30 mmHg.
Regarding claim 36, the limitation “The method of claim 35, wherein the device is temporarily retained in the eye, post cataract removal” is indefinite because it is unclear how a method can include a step carried out after the method is complete (i.e., claim 35  recites “A method of surgical cataract removal…”; steps that occur “post cataract removal” are understood to occur after the claimed method is complete). For this reason, a skilled artisan cannot reasonably determine the scope of the protection sought by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haffner et al (U.S. Pat. 9,173,775 B2, hereinafter “Haffner”).
Regarding claim 21, Haffner discloses a device for use in cataract surgery and post-operative surgical care comprising: 
a solid core structure 901 (Fig. 18) adapted to form a peripheral seal with one or more ocular layers about the device in-situ (i.e., the device forms a seal between an intermediate portion 905 and the trabecular meshwork 121; see Fig. 18), 
the structure comprising a proximal end 902A (Fig. 18) and a distal end 902B (Fig. 18) and at least one internal channel 908 (Fig. 18) connecting the ends, permitting at least one of a fluid or gas to pass through the device and balance intraocular pressure (see col. 22, lines 7-12 disclosing that fluid can pass through the internal channel 908; see also col. 22, lines 51-63 generally describing the purpose of the internal channel 908 within the device to reduce intraocular pressure), 
and the device further comprises at least one valve positioned within the internal channel of the core structure (see col. 28, lines 1-19 disclosing a valve between the anterior chamber 120 of the eye and one or more effluent openings 906A/B/C, such that the valve would be located in the internal channel 908; see also col. 28, lines 5-6 disclosing a valve surface “within the implant [901]”) which enhances or promotes movement of physiological fluid out of the eye when the intraocular pressure is raised (see col. 28, lines 1-10 disclosing that the valve, described above, can open when intraocular pressure in the anterior chamber exceeds a predetermined level, allowing the pressure to be relieved as fluid flows through the implant and out of the effluent openings 906A/B/C). 
Regarding claim 22, Haffner discloses that the core structure is compressible, deformable or flexible (see col. 26, line 26 disclosing that the implant, which includes the core structure per se, is flexible).
Regarding claim 23, Haffner discloses that the device has a length in the range of 0.01mm to 50mm (see col. 21, lines 26-29 disclosing that the device 901 can be between 0.01 and 1 mm long, for example 0.3 mm) and the structure is elongate (see Fig. 18 showing the elongate structure defined by the proximal portion 904, intermediate portion 905 and distal portion 907).
Regarding claim 24, Haffner discloses that the core structure further comprises a retaining feature selected from: a corrugated outer surface, a screw thread configuration, angled protrusions, in the form of a plurality of feet, flaps or wings evenly spaced in a circumferential manner or an angled annular flap (see col. 24, lines 20-25 disclosing the implant including annular grooves along the elongate body of the core structure, which are interpreted to form a corrugated structure).
Regarding claim 25, Haffner discloses that the core structure of the device is circular or ellipsoid in cross-section (see col. 25, line 64), and/or wherein the device has an average cross-section ranging from 0.001mm to 15mm in size (the “and/or” language is interpreted to be optional because the claim is interpreted to mean that the core structure has the claimed cross-sectional shape or the claimed average cross-section size; nonetheless, Haffner discloses [col. 21, line 10 to col. 22, line 6] that the proximal portion 904 can have a cross-sectional size of 0.2 mm, the intermediate portion 905 can have a cross-sectional size of about 0.1 mm to 0.18 mm, and the distal portion can have a cross-sectional size of 0.2 mm; together these values would expectedly result in an average cross-sectional size of within 0.001mm to 15 mm).
Regarding claim 26, Haffner discloses that the diameter of the cross-section has a sliding gradient and tapers toward the distal end of the structure (see Fig. 18 showing the distal portion 907 tapering along its exterior surface toward distal end 902B).
Regarding claim 27, Haffner discloses that an edge of the distal end is beveled, chiseled or sharpened (see col. 23, lines 45-47 disclosing that the distal edge can be sharp).
Regarding claim 28, Haffner discloses that the device is formed from one or more materials biocompatible with ocular tissue, comprising to medical grade silicone, silicone polymer, silicone rubber, rubber, latex, Teflon, polypropylene, nylon, plastic, thermoplastic polyurethanes and biodegradable dissolvable material (see col. 26, lines 15-23 disclosing that the device 901 can be made from polypropylene or other species of plastic).
Regarding claim 29, Haffner discloses that the structure of the device comprises an annular flange 904 (Fig. 18) at the proximal end of the core structure.
Regarding claim 30, Haffner discloses that the structure of the device comprises a plurality of internal channels, e.g., 906A, 906B, 906C (see Fig. 18).
Regarding claim 31, Haffner discloses that the internal channel 908 or channels 906A/B/C) of the device further comprises one or more grooves or a plurality of valves comprising as one-way, pre-set and/or pressure valves (see col. 28, lines 1-19 disclosing a valve between the anterior chamber 120 of the eye and one or more effluent openings 906A/B/C, such that the valve would be located in the internal channel 908; see also col. 28, lines 5-6 disclosing a valve surface “within the implant [901]”; and see col. 28, lines 1-10 disclosing that the valve, described above, is a pressure valve that open when intraocular pressure in the anterior chamber exceeds a predetermined level, allowing the pressure to be relieved as fluid flows through the implant and out of the effluent openings 906A/B/C). 
Regarding claim 32, the limitation “the device of claim 21, configured to be a removable attachment with a shaft of an ocular surgical apparatus” recites an intended use limitation that does not impart patentable weight to the structure of the claimed invention. Even so, Haffner discloses that the device is configured to be a removable attachment a shaft 814 of an ocular surgical apparatus 200 (see Figs. 16A-16E), wherein the internal channel of the device is adapted to form a seal with the shaft (see Fig. 9 showing that the shaft 814 and the device 901 move together by frictional fit between the trocar 814 and the device 901), and the core structure further comprises a plurality of apertures therealong (i.e., the outlet apertures of portions 906A, 906B and 906C are positioned along the core structure).
Regarding claim 33, Haffner discloses that the device is configured for use in cataract surgery (col. 32, lines 63-65) to control intraocular pressure (see col. 28, lines 1-10 and see also col. 20, lines 5-18).
Regarding claim 34, the limitation “wherein the intraocular pressure is maintained in the range of 3 <30mmHg [sic] during surgery” does not appear to impart a structural limitation to the claimed invention; the limitation will be interpreted to mean that the device is configured to maintain intraocular pressure in the range of 3 to 30 mmHg. Haffner discloses that intraocular pressure is maintained at a variety of values within this range including 6-8 mm Hg or 8-18 mmHg (see col. 27, lines 10-23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Haffner et al (U.S. Pat. 9,173,775 B2) in view of Khng et al (“Intraocular pressure during phacoemulsification”, Journal of Cataract & Refractive Surgery, 2006, hereinafter “Khng”).
Regarding claim 35, Haffner discloses that the device 901 can be inserted and used to continually balance intraocular pressure with a surgical cataract procedure (see col. 32, lines 63-67). However, Haffner does not explicitly disclose carrying out the method of surgical cataract removal comprising the steps of hydrodissection; intraocular lens insertion; phacoemulsification; irrigation; lens aspiration and viscoelastic fluid removal; and inserting the device of claim 21 during one or more of the aforementioned steps.
Khng discloses that it was well-known to perform a surgical cataract removal procedure comprising the steps of hydrodissection (pg. 303, left column), intraocular lens insertion (pg. 303, right column); phacoemulsification (pg. 303, left column); irrigation (pg. 303, right column); lens aspiration and viscoelastic fluid removal (pg. 303, right column).
A skilled artisan would have found it obvious at the time of the invention to modify the method of cataract removal taught in Haffner to include the claimed steps based on the teaching in Khng that such steps were well-known at the time of the invention to be carried out during cataract removal surgery (see Khng at pg. 301) with a reasonable expectation of success (see Khng at pg. 301 teaching that these steps are part of microincision phacoemulsification which is expected to become a new standard of care for removal of cataract). Thus, it would have been obvious, with a reasonable expectation of success, to insert the device of Haffner into the eye during at least one of these steps with a reasonable expectation of success in promoting reduction of intraocular pressure (see Haffner at col 1. lines 10-15).
Regarding claim 36, it is noted that Haffner in view of Khng does not appear to teach the device is temporarily retained in the eye, post cataract removal.
However, Haffner discloses that the device may be retained in the eye in order to deliver a therapeutic agent or drug (see col. 28, line 51 to col. 29, line 4).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the method taught in the combination of Haffner in view of Khng, so as to retain the device in the eye following the cataract removal, in order to facilitate the delivery of therapeutic agents or drugs from the device, with a reasonable expectation of success. 

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable Khng et al (“Intraocular pressure during phacoemulsification”, Journal of Cataract & Refractive Surgery, 2006) in view of Haffner et al (U.S. Pat. 9,173,775 B2).
Khng discloses a method of surgical cataract removal comprising the steps of: hydrodissection (pg. 303, left column), intraocular lens insertion (pg. 303, right column); phacoemulsification (pg. 303, left column); irrigation (pg. 303, right column); lens aspiration and viscoelastic fluid removal (pg. 303, right column).
Khng does not appear to disclose inserting the device of claim 21 (into the eye) to continually balance intraocular pressure throughout the removal (of the cataract).
Haffner discloses the device of claim 21, as described above, and teaches that the device can be used during a surgical cataract removal procedure (see col. 32, lines 63-67).
A skilled artisan would have found it obvious at the time of the invention to modify the method disclosed in Khng by inserting the device disclosed in Haffner during one or more of the above steps, with a reasonable expectation of success. Specifically, Khng discloses that undesirable increases in intraocular pressure may cause a number of defects such as increased disc cupping and acute reversible visual field depression, particularly in glaucoma patients (se Khng at pg. 305, right column). Further, Haffner discloses the device specifically for reliving intraocular pressure (see Haffner at Abstract and col. 1, lines 12-15). Accordingly, a skilled artisan would have been motivated to insert the device of Haffner into the eye with a reasonable expectation of success in relieving undesirable intraocular pressure, thereby preventing undesirable visual defects.
Regarding claim 36, it is noted that Khng in view of Haffner does not appear to teach that the device is temporarily retained in the eye, post cataract removal.
However, Haffner discloses that the device may be retained in the eye in order to deliver a therapeutic agent or drug (see col. 28, line 51 to col. 29, line 4).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the method taught in the combination of Khng in view of Haffner, so as to retain the device in the eye following the cataract removal, in order to facilitate the delivery of therapeutic agents or drugs from the device, with a reasonable expectation of success. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
08/29/2022